Exhibit 10.1 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE by and among HAMMER HANDLE ENTERPRISES, INC. a Nevada Corporation; and BOOM SPRING INTERNATIONAL LIMITED a BVI Corporation; and SHENGTANG CRAFT DESIGN (SHENZHEN) CO., LTD. a PRC Corporation effective as of July 22, 2009 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into as of this 22nd day of July, 2009 (the “Agreement”), by and among Hammer Handle Enterprises, Inc., a Nevada corporation with its principal place of business located at 1212 Haida Avenue, Saskatoon, Saskatchewan, Canada S7M 3W7 (“HMMH”); David Price (the “HMMH Shareholder”); Boom Spring International Limited, a British Virgin
